ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




   State Farm Mutual Automobile Insurance Co. v. McFadden, 2012 IL App (2d) 120272




Appellate Court            STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
Caption                    Plaintiff-Appellee, v. DIANA McFADDEN and TODD McFADDEN,
                           Defendants-Appellants.



District & No.             Second District
                           Docket No. 2-12-0272


Filed                      October 31, 2012


Held                       The antistacking clauses in each of defendants’ five insurance policies
(Note: This syllabus       capping the underinsured motorist coverage at $100,000 effectively
constitutes no part of     limited their underinsured motorist coverage to $100,000 for the accident
the opinion of the court   in which one of the insureds was struck by another motorist while riding
but has been prepared      one of defendants’ insured motorcycles, and based on the payment of
by the Reporter of         $250,000 pursuant to the other motorist’s insurer, no underinsured
Decisions for the          motorist coverage applied.
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Du Page County, No. 11-MR-841; the
Review                     Hon. Bonnie M. Wheaton, Judge, presiding.



Judgment                   Affirmed.
Counsel on                  Lulay Law Offices, of Naperville (Michael B. Lulay, of counsel), for
Appeal                      appellants.

                            Taylor Miller LLC, of Chicago (Frank C. Stevens, of counsel), for
                            appellee.


Panel                       PRESIDING JUSTICE JORGENSEN delivered the judgment of the
                            court, with opinion.
                            Justices Hudson and Birkett concurred in the judgment and opinion.




                                              OPINION

¶1          Defendant Dianna McFadden was injured in an auto crash. She and her husband,
        defendant Todd McFadden, sought to collect underinsured motorist coverage from plaintiff,
        State Farm Mutual Automobile Insurance Company. The McFaddens claimed that, because
        they had five separate policies with State Farm, each with a $100,000 limit of liability for
        underinsured motorist coverage, their total limit was $500,000, and it was this amount that
        should be offset against the tortfeasor’s liability limit to determine whether the tortfeasor was
        underinsured.
¶2          State Farm filed a complaint for declaratory judgement, presenting two bases by which
        the McFaddens were unable to accumulate more than $100,000 in underinsured motorist
        coverage to be offset against the tortfeasor’s $250,000 policy, resulting in no underinsured
        coverage. For the reasons that follow, we agree with State Farm’s primary basis for denying
        coverage: as a matter of law, express “antistacking” language in the policies prohibits the
        aggregation, or “stacking,” of said policies to provide total underinsured coverage in excess
        of the amount set forth in the single policy providing the highest limit of liability, i.e.,
        $100,000. One basis by which to deny coverage is sufficient. Therefore, we need not address
        the second basis: in the absence of express antistacking language, default stacking
        methodology would not result in coverage that exceeds $100,000. There is antistacking
        language, and this antistacking language conflicts with either stacking methodology proposed
        by the parties, making a determination on stacking methodology purely advisory. We affirm
        the denial of coverage.

¶3                                    I. BACKGROUND
¶4          In May 2009, Mark Nies (not a party to this case) negligently crashed into a motorcycle
        driven by Dianna McFadden. Nies carried automobile insurance coverage in the amount of
        $250,000, and his insurer paid the McFaddens that amount in settlement. However, the


                                                  -2-
     McFaddens’ damages exceeded $250,000, and they sought to collect an additional $250,000
     from their own insurer, State Farm. The McFaddens claimed that Nies was underinsured by
     $250,000.
¶5       State Farm had issued to the McFaddens five automobile insurance policies, one for each
     of their five vehicles:
         Policy No.      Named Insured Vehicle                              Underinsured Limit
         ***D10-13 Dianna                    2004 Harley Davidson (in crash)          $100,000
         ***F03-13B Todd and Dianna 2008 Ford Escape                                  $100,000
         ***E02-13E Todd                     1995 Saturn                              $100,000
         ***F09-13       Dianna              1997 Honda                               $100,000
         ***C01-13       Todd                1995 Harley Davidson                     $100,000
     Each policy contained its own “declarations sheet,” listing the relevant vehicle, premium
     amount, and underinsured coverage amount. The declarations sheet is the first page of each
     policy and can be thought of as a summary of the document. Each declarations sheet showed
     that its respective policy contained $100,000 in underinsured coverage. The McFaddens
     reasoned that, because they owned five policies, each with $100,000 in underinsured
     coverage, they carried a total of $500,000 in underinsured coverage. The McFaddens
     concluded that Nies was therefore underinsured by $250,000 (i.e., their total $500,000
     underinsured coverage minus $250,000 from Nies) and that State Farm should pay them that
     difference.
¶6       In June 2011, State Farm filed a complaint for declaratory judgment, arguing that: (1)
     express language in each of the McFaddens’ policies, which will be set forth in our analysis,
     prohibits the aggregation or “stacking” of said policies to provide total underinsured
     coverage in excess of the amount set forth in the single policy providing the highest
     coverage, i.e., $100,000 (Hobbs v. Hartford Insurance Co. of the Midwest, 214 Ill. 2d 11, 17
     (2005); Grzeszczak v. Illinois Farmers Insurance Co., 168 Ill. 2d 216, 229-30 (1995)); and,
     (2) even if the McFaddens’ policies did not contain said antistacking language, precedent
     requires that Nies’s policy be offset one-by-one against each policy’s underinsured coverage
     amount before a policy amount may be stacked with the others, and, here, each $100,000
     underinsured coverage amount is less than $250,000, so no offset amount ever accumulates
     (Jones v. Country Mutual Insurance Co., 371 Ill. App. 3d 1096 (2007); Kapinus v. State
     Farm Mutual Automobile Insurance Co., 317 Ill. App. 3d 185 (2000) (ruling based on the
     statutory definition of “underinsured motor vehicle” in section 143a-2(4) of the Illinois
     Insurance Code (215 ILCS 5/143a-2(4) (West 2008)))). In other words, State Farm presented
     two bases by which the McFaddens were prevented from accumulating more than $100,000
     in underinsured coverage to be offset against Nies’s $250,000 policy, resulting in no
     underinsured coverage.1


             1
             Although four of the policies were tied to motor vehicles that were not in the accident, State
     Farm did not present this as a basis to deny underinsured coverage in excess of $100,000. As will
     be shown, the proration clause at the end of the antistacking provision allows for this possibility.

                                                  -3-
¶7          As to the first issue, the McFaddens responded that the policies’ antistacking language,
       which limited underinsured coverage to $100,000, was rendered ambiguous by: (1) the
       policies’ proration clauses; and (2) the policies’ declaration sheets. They argued that, if the
       antistacking language was ambiguous, it did not effectively prevent them from accumulating
       more than $100,000 in underinsured coverage.
¶8          As to the second issue, the McFaddens conceded that Jones and Kapinus establish an
       offset-first, stack-second computation method. They further conceded that, under the offset-
       first, stack-second computation method, there is no underinsured coverage. However, the
       McFaddens argued that Jones and Kapinus were wrong.
¶9          The trial court recognized that it was compelled to rule in favor of State Farm on the
       second issue. Jones and Kapinus, which come from the First and Third Districts,
       respectively, stand unrebutted. A decision by an appellate court, while not binding on other
       appellate districts, is binding on circuit courts throughout the state. State Farm Fire &
       Casualty Co. v. Yapejian, 152 Ill. 2d 533, 539 (1992). Because State Farm need prevail on
       only one of its arguments in order to deny coverage, the court did not address the first issue.
       This appeal followed.

¶ 10                                       II. ANALYSIS
¶ 11       The two questions of law presented to the trial court may be thought of as: (1) can we
       stack? (whether the policies’ antistacking language effectively limits coverage to the amount
       contained in the single policy providing the highest limit); and, (2) if we can, how do we
       stack? (whether the methodology is offset first, stack second, or the other way around). From
       an analytic perspective, it makes sense to determine if the policies can be aggregated so as
       to exceed $100,000 before determining whether such an aggregation must be accomplished
       by offsetting first, stacking second, or the other way around. Although the trial court did not
       answer the first question, we may. This court may address questions of law presented to, but
       not decided by, the trial court. See, e.g., Myers v. Health Specialists, S.C., 225 Ill. App. 3d
68, 75-76 (1992).2
¶ 12       Therefore, we move to the first issue. The McFaddens argue that each policy’s
       antistacking provision is ineffective to limit coverage to the highest amount contained in a
       single policy, i.e., $100,000, because: (1) it is internally inconsistent (the antistacking
       provision is rendered ambiguous by its own proration clause); and, (2) even if it would have
       been effective on its own, it is rendered ambiguous when read in conjunction with each
       policy’s declarations sheet. We reject each of these arguments.

¶ 13                   A. Antistacking Provision Is Internally Consistent
¶ 14       An insurance provision that limits the total liability from all policies to that of the single


               2
                 The parties fully briefed the first issue before the trial court, and these briefs are in the
       record. The appellate briefs were less detailed. In advance of oral argument, this court ordered the
       parties to be prepared to present the first issue.

                                                    -4-
       policy providing the highest limit is referred to as an “antistacking provision.” However, this
       is in some ways a misnomer, because an underinsured coverage antistacking provision does
       not necessarily preclude aggregation of portions of multiple policies. Rather, an antistacking
       provision limits the total coverage to that set forth in the single policy with the highest limit.
       See, e.g., Armstrong v. State Farm Mutual Automobile Insurance Co., 229 Ill. App. 3d 971,
       974-76 (1992). This concept is consistent with the section of the Illinois Insurance Code
       authorizing antistacking provisions:
            “Nothing herein shall prohibit an insurer from setting forth policy terms and conditions
            which provide that if the insured has coverage available under this Section under more
            than one policy ***, any recovery or benefits may be equal to, but may not exceed, the
            higher of applicable limits of the respective coverage ***.” 215 ILCS 5/143a-2(5) (West
            2008).
¶ 15        Here, the issue is whether the policies’ antistacking language effectively limits coverage
       to the amount contained in the single policy providing the highest limit, i.e., $100,000. Each
       of the five policies contains the same antistacking provision. It is comprised of the express
       antistacking language (paragraph 1), the proration clause (paragraph 3), and a definition
       clause (paragraph 2), which is necessary to understand the proration clause:
                “If There is Other Underinsured Motor Vehicle Coverage ***
                1. If underinsured motor vehicle coverage for bodily injury is available to an insured
            from more than one policy provided by us or any other insurer, the total limit of liability
            available from all policies provided by all insurers shall not exceed the limit of liability
            of the single policy providing the highest limit of liability. This is the most that will be
            paid regardless of the number of policies involved, persons covered, claims made,
            vehicles insured, premiums paid[,] or vehicles involved in the accident.
                2. Subject to item 1 above, any coverage applicable under this policy shall apply:
                     a. On a primary basis if the insured sustains bodily injury while occupying your
                     [3]
                car, or while not occupying a motor vehicle or trailer.
                     b. On an excess basis if the insured sustains bodily injury while occupying a
                vehicle other than your car.
                3. Subject to items 1 and 2 above, if this policy and one or more other policies
            provide coverage for bodily injury:
                     a. On a primary basis, we are liable only for our share. Our share is that percent
                of the damages payable on a primary basis that the limit of liability of this policy
                bears to the total of all applicable underinsured motor vehicle coverage provided on
                a primary basis. The total damages payable from all policies that apply on a primary
                basis shall not exceed the limit of liability of the single policy providing the highest
                limit of liability on a primary basis.
                     b. On an excess basis, we are liable only for our share. Our share is that percent
                of the damages payable on an excess basis that the limit of liability of this policy


               3
                   “Your car” is the car described on the declarations page.

                                                     -5-
                bears to the total of all applicable underinsured motor vehicle coverage provided on
                an excess basis. The total damages payable from all policies that apply on an excess
                basis shall not exceed the amount by which the limit of liability of the single policy
                providing the highest limit of liability on an excess basis exceeds the limit of liability
                of the single policy providing the highest limit of liability on a primary basis.”
                (Emphases added.)
¶ 16       The McFaddens argue that the antistacking provision is internally inconsistent. They
       assert that the antistacking language in the first paragraph conflicts with the definition and
       proration clauses in paragraphs 2 and 3 because “[p]aragraph 1 *** expresses a formula that
       precludes factoring in all the policies *** as it simply [instructs] to use the [single] highest
       policy issued,” whereas “[paragraphs 2 and 3] require[ ] *** that we include all policies ***
       in the equation.”
¶ 17       We reject the McFaddens’ reading of the policy. Paragraph 1 merely limits the coverage
       amount to that of the single policy providing the highest limit. It does not, as the McFaddens
       imply, preclude joint coverage. Paragraphs 2 and 3 then set forth the rules to determine the
       coverage share, if any, of each policy. This position is supported by Armstrong, 229 Ill. App.
3d at 976.
¶ 18       In Armstrong, this district was faced with four policies that each had an antistacking
       provision and a proration clause similar enough to the instant case to provide a working
       illustration. There, the injured insured was covered by four policies:
           Vehicle                               Uninsured Limit
           1987 motorcycle (in crash)            $25,000
           1979 Malibu                           $25,000
           1987 Colt                             $100,000
           1986 Mazda                            $50,000
       The single policy containing the highest limit provided $100,000. Therefore, that was the
       total cap. The policy providing coverage on a “primary” basis contributed the first $25,000.
       The injured insured was then entitled to an additional $75,000 total, collected pro rata from
       those policies providing coverage on an “excess” basis. Id. at 974, 976.
¶ 19       When faced with the question of whether the proration clause rendered ambiguous the
       antistacking provision so as to allow for more than $100,000 in coverage, the Armstrong
       court answered in the negative:
                “The presence of a ‘proration clause’ at the end of the [antistacking] provision does
           not introduce ambiguity into the clear language of the ‘antistacking’ provision. The
           proration clause is set off from the ‘antistacking’ language. The proration clause is
           designed to prevent other insurers, if any, from paying less than their fair share of a
           jointly covered loss. [Citation.] The ‘antistacking’ provision and the proration clause
           serve separate and important functions. Although the questioned language is somewhat
           technical in nature, we conclude that the [antistacking language in the] endorsement
           accomplished its intended purpose and limited plaintiff’s recovery of uninsured motorist
           coverage to $100,000.” Id. at 976.


                                                  -6-
¶ 20       Applying Armstrong to the instant case, we find that the proration clause at the end of the
       antistacking provision does not introduce ambiguity. Here, the injured insured was covered
       by five policies:
                Vehicle                          Underinsured Limit
                2004 Harley (in crash)           $100,000
                2008 Ford                        $100,000
                1995 Saturn                      $100,000
                1997 Honda                       $100,000
                1995 Harley                      $100,000
       The single policy containing the highest limit provides $100,000. Therefore, under the
       antistacking language in paragraph 1, this is the total cap. The 2004 Harley policy provides
       coverage on a “primary” basis. It contributes the first $100,000. This meets the total cap, so
       no other policies contribute. In other words, because there is only one policy providing
       coverage on a primary basis, and that same policy also provides the highest limit, we do not
       need to look to the proration clauses’ instruction that “[t]he total damages payable from all
       policies that apply on an excess basis shall not exceed the amount by which the limit of
       liability of the single policy providing the highest limit of liability on an excess basis exceeds
       the limit of liability of the single policy providing the highest limit of liability on a primary
       basis.”
¶ 21       We are not persuaded by Jones v. State Farm Mutual Automobile Insurance Co., 289 Ill.
       App. 3d 903 (1997), upon which the McFaddens rely. That case held that the antistacking
       provision was too difficult to be understood by an ordinary person and, therefore, was
       ineffective. Id. at 916. However, Jones is inapposite, because its antistacking provision did
       not have critical language contained in both Armstrong and the instant case. Jones addressed
       what would be analogous to the proration clause here concerning coverage on an excess
       basis. Id. at 911. Jones did not quote anything analogous to the antistacking language in
       paragraph 1 or the definitions in paragraph 2 in our case, using asterisks to omit paragraphs
       1 and 2 and skipping right to paragraph 3. Id. Therefore, Jones did not examine the interplay
       between express antistacking language, which sets the limit of liability as the amount
       contained in the single policy with the highest limit, and a proration clause, which sets forth
       the rules to determine the coverage share, if any, of each policy.
¶ 22       For the reasons set forth above, the proration clause does not render ambiguous the
       express antistacking language, which states that “the total limit of liability available from all
       policies provided by all insurers shall not exceed the limit of liability of the single policy
       providing the highest limit of liability.” The antistacking provision is not internally
       inconsistent, and it effectively limits the McFaddens’ underinsured coverage to $100,000.

¶ 23                       B. Declarations Sheets Do Not Render
                           Ambiguous the Antistacking Provision
¶ 24        The McFaddens next argue that, even if the antistacking provision was clearly stated, it
       is rendered ambiguous when read in conjunction with each policy’s declarations sheet. As

                                                  -7-
       a quick review, each policy covers one vehicle. Each policy has a “declarations sheet,” listing
       the relevant vehicle, premium amount, and underinsured coverage amount. The declarations
       sheet is the first page of each policy, and can be thought of as a summary of the document.
¶ 25        The McFaddens assert that, because each policy’s respective declarations sheet reflects
       a separate premium amount for a full $100,000 limit of underinsured coverage without a
       single qualifying statement, an insured could reasonably believe that he or she was entitled
       to the cumulative amount of all five policies’ coverage. They note that, where a policy is
       subject to more than one reasonable interpretation, it is ambiguous, and ambiguities must be
       resolved in favor of the insured. Hobbs, 214 Ill. 2d at 17.
¶ 26        We disagree that the declarations sheets render ambiguous the antistacking provision.
       Three supreme court cases collectively establish that, when considering whether a
       declarations sheet renders ambiguous an antistacking provision, the relevant inquiry is
       whether: (1) the declarations sheet merely leaves open the question of stacking, which can
       be answered unambiguously in the negative by a clear antistacking provision (id. at 23;
       Grzeszczak, 168 Ill. 2d at 229); or (2) the declarations sheet is actually inconsistent with the
       antistacking provision, thereby creating an ambiguity on the issue of stacking to be resolved
       in favor of the insured (Bruder v. Country Mutual Insurance Co., 156 Ill. 2d 179, 192
       (1993)).4 As stated by Judge Easterbrook, “even if some other clause suggests the possibility
       of stacking” (emphasis omitted), a clear antistacking provision serves as a “disambiguator.”
       Grinnell Select Insurance Co. v. Baker, 362 F.3d 1005, 1007 (7th Cir. 2004) (discussing
       Illinois law). We first discuss Hobbs and Grzeszczak, which are analogous to the instant case.
       We then discuss the hypothetical situation set forth in Bruder, which is not analogous to the
       instant case.
¶ 27        In Hobbs, one policy covered two vehicles. The declarations sheet listed the amount of
       underinsured coverage only once but listed a separate premium amount for each vehicle.
       Therefore, the structure of the declarations sheet read across, like a row:
            $100,000 limit of liability Premium A (for Vehicle 1) Premium B (for Vehicle 2)
       The declarations sheet then stated that “ ‘COVERAGE IS PROVIDED ONLY WHERE A
       PREMIUM IS SHOWN.’ ” Hobbs, 214 Ill. 2d at 23. The insured argued that this statement
       made it reasonable for her to believe that she was entitled to a total of $200,000 in coverage
       from this policy, i.e., $100,000 for each premium paid.
¶ 28        The Hobbs court acknowledged that the declarations sheet, standing alone, “le[ft] open
       the question” of stacking, or aggregating entire policies. Id. However, the court stressed that
       this did not necessarily create an ambiguity:
            “The declarations page of an insurance policy is but one piece of the insuring agreement.


               4
                To the extent that Glidden v. Farmers Automobile Insurance Ass’n, 57 Ill. 2d 330 (1974),
       and Squire v. Economy Fire & Casualty Co., 69 Ill. 2d 167 (1977), upon which the McFaddens rely,
       present a different approach, those cases are outdated. Declarations sheets and antistacking
       provisions such as those at issue here are not per se “contrary expressions.” See Hobbs, 214 Ill. 2d
       at 23; Grzeszczak, 168 Ill. 2d at 229; Bruder, 156 Ill. 2d at 194 (declarations sheet “consistent with”
       antistacking provision).

                                                    -8-
           [Citation.] Although it contains important information specific to the policyholder, the
           declarations page cannot address every conceivable coverage issue. Thus, some
           uncertainty could arise if the declarations page is read in isolation from the rest of the
           agreement. ***
                ‘Any provision of a lengthy document is bound to be ambiguous in the sense that it
                creates questions that can be answered only with reference to other portions of the
                document. That is why all provisions of an insurance policy must be construed
                together.’ [Citation.]” Id.
¶ 29       The Hobbs court found that the question of stacking could be unambiguously answered
       in the negative by the antistacking provision, which stated:
                “ ‘The limit of liability shown in the declarations for each person for Underinsured
           Motorist Coverage is our maximum limit of liability for all damages ***. *** This is the
           most we will pay regardless of the number of:
                     (1) Insureds;
                     (2) Claims made; ***
                     (3) Vehicles or premiums shown in the Declarations;
                     or (4) Vehicles involved in the accident.’ ” (Emphasis added.) Id. at 18.
       Whatever the insured may have reasonably thought after reading the declarations sheet in
       isolation, the antistacking provision clarified that the underinsured coverage could not be
       stacked for each vehicle simply because more than one premium had been paid. Id. at 23-24.
¶ 30       In Grzeszczak, the insured purchased two policies, each of which covered a different
       vehicle and charged a separate premium for underinsured coverage. Grzeszczak, 168 Ill. 2d
       at 219-20. The declarations sheets were not at issue, though we infer that they were similar
       in structure to those in the instant case, because each policy covered only one vehicle. The
       Grzeszczak court held that the insured’s belief that she was receiving two separate coverages
       for the two premiums paid was “rebutted” by the policies’ antistacking provision, which
       stated: “ ‘Two or More Cars Insured[:] With respect to any accident *** to which this and
       any other *** policy issued to you *** applies, the total limit of liability under all the
       policies shall not exceed the highest applicable limit of liability under any one policy.’ ”
       (Emphasis added.) Id. at 220-21, 229.
¶ 31       Here, the McFaddens purchased five separate policies for which they paid five separate
       premiums. Each policy’s declarations sheet reflected a separate premium amount, thereby
       leaving open the question of stacking. However, each policy’s antistacking provision
       clarified that, “regardless of the number of policies involved, *** vehicles insured, [or]
       premiums paid,” the total limit available from all policies “shall not exceed the limit of
       liability of the single policy providing the highest limit of liability.” The payment of multiple
       premiums (and the notion that this entitles an insured to separate coverage) is of no
       consequence where an antistacking provision’s clear and unambiguous language manifests
       the parties’ contrary intent. Id. at 228 (discussing Menke v. Country Mutual Insurance Co.,
       78 Ill. 2d 420, 425 (1980)). Per Hobbs and Grzeszczak, any assumption of stacking that the
       McFaddens may have had based upon reading the declarations sheets in isolation has been


                                                 -9-
       unambiguously rebutted by the antistacking provision.
¶ 32        Contrary to the McFaddens’ position, this case is not like the hypothetical scenario set
       forth in dicta by Bruder. To better understand the hypothetical (and, therefore, the
       McFaddens’ argument), we address Bruder’s actual ruling as well. In Bruder, the court was
       confronted with the following antistacking provision: “ ‘The most we will pay for all
       damages resulting from bodily injury to any one person caused by any one accident is the
       limit of Bodily Injury shown in the declarations for “Each Person.” ’ ” (Emphasis added.)
       Bruder, 156 Ill. 2d at 189. The court compared the structure of two declarations sheets, one
       actual (id. at 200 (Harrison, J., concurring in part and dissenting in part, joined by Bilandic,
       J.)) and one hypothetical:
            Actual
            Limit of Liability $100,000
            Vehicle 1        Premium A
            Vehicle 2        Premium B
            Hypothetical
            Vehicle 1        Premium A          Limit of Liability $100,000
            Vehicle 2        Premium B          Limit of Liability $100,000
       The court found that the structure of the actual declarations sheet, which showed only one
       limit of liability in the amount of $100,000, together with the antistacking provision
       referencing the limit of liability, did not allow an insured to stack $100,000 for each vehicle
       premium. Id. at 193-94 (majority op.). The court stated that the limit of liability set forth on
       the declarations sheet was “consistent with” the language in the antistacking provision; the
       declarations sheet set forth only one limit amount and the antistacking provision stated that
       the insured’s coverage would be limited to the limit amount. Id.
¶ 33        The court stated in dicta, however, that, had the declarations sheet showed two limits of
       liability, one after each vehicle, it would render ambiguous the antistacking provision. Id. at
       192. The declarations sheet would show two limits but the antistacking provision refers only
       to the limit. Therefore, it would be reasonable for an insured to believe that he or she was
       entitled to a total limit of $200,000, and the antistacking provision would not unambiguously
       rebut that assumption. Id.
¶ 34        The McFaddens argue that their declarations sheets have the same structure as those in
       the Bruder hypothetical, and therefore it is reasonable for them to believe they are entitled
       to stack coverage. They assert that, as in the Bruder hypothetical, the same underinsured
       coverage amount repeats for each insured vehicle, giving the impression of cumulative
       coverage.
¶ 35        To point to the obvious, the structures are not the same; the Bruder hypothetical dealt
       with a single declarations sheet, whereas our case deals with five declarations sheets. More
       critical, however, is that the Bruder hypothetical was not just about the declarations sheet.
       It was about the interplay between the declarations sheet and the antistacking provision. The
       hypothetical declarations sheet listed two separate limits of liability but the antistacking
       provision referred only to the limit, creating an inconsistency and, therefore, an ambiguity.

                                                -10-
       Had the antistacking provision in Bruder instead stated that “the most the insurance company
       would pay is the highest limit among those set forth,” there would be no inconsistency.
       Instead, the antistacking provision would acknowledge that two amounts had been set forth,
       but that the insured’s coverage would be limited to the higher of those amounts.
¶ 36       Here, as we have discussed, the declarations sheets are not inconsistent with the
       antistacking provision. The antistacking provision acknowledges that an insured may have
       other policies, each with a declarations sheet setting forth its own limit. However, the
       antistacking provision clarifies that the insured’s total coverage will not exceed “the limit of
       liability of the single policy providing the highest limit.” The declarations sheets, read in
       isolation, might leave open the question of stacking, but the antistacking provision
       unambiguously answers that question in the negative.
¶ 37       One basis by which to deny coverage is sufficient. Therefore, we need not address the
       second basis: whether, in the absence of express antistacking language, stacking
       methodology results in coverage that exceeds $100,000. Both the offset-first, stack-second
       and the stack-first, offset-second methodologies conflict with the antistacking provision.
       There is antistacking language, which means that any determination by us on stacking
       methodology, as set forth in Jones (2007) and Kapinus, would be purely advisory. In the
       interest of judicial economy, we affirm the trial court’s denial of coverage on a question of
       law presented to, but not decided by, the trial court.

¶ 38                                  III. CONCLUSION
¶ 39       For the aforementioned reasons, we affirm the trial court’s denial of coverage, albeit on
       a different basis.

¶ 40      Affirmed.




                                                -11-